Action by Dora Wolfson to recover for personal injuries arising out of an automobile collision, and by Jacob Wolfson, her husband, to recover damages for loss of services and for expenses incurred for medical attention. The actions were consolidated and tried together. Plaintiffs appeal from judgments entered in favor of the defendants. Judgment in each case affirmed, with costs. No opinion. Hagarty, Davis and Johnston, JJ., concur; Lazansky, P. J., and Young, J., dissent upon the ground that the determination of the jury was against the weight of the evidence.